t c memo united_states tax_court donald r fitch and brenda t fitch petitioners v commissioner of internal revenue respondent docket nos filed date kevan p mclaughlin and richard a carpenter for petitioners michael s hensley for respondent this opinion supplements our prior memorandum opinion fitch v commissioner tcmemo_2012_358 fitch i supplemental memorandum opinion vasquez judge petitioners and respondent filed computations for entry of decision under rule in connection with our prior memorandum opinion fitch v commissioner tcmemo_2012_358 fitch i the parties disagree over the proper computation of petitioners’ self-employment_tax for and years in issue petitioners resided in california a community_property_state during the years in issue background for purposes of this supplemental opinion we incorporate our findings in fitch i for convenience and clarity we repeat here the facts necessary to understand the discussion that follows and we supplement those facts as appropriate i background on petitioners during the years in issue brenda t fitch was a licensed real_estate agent under california law and a member of the national association of realtors the california association of realtors and the california desert association of unless otherwise stated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure realtors she worked full time as an independent_contractor with remax realty business performing duties typical of real_estate agents and brokers including reviewing buyer criteria soliciting listings going on caravans and showing leasing and selling real_property petitioners reported the income and expenses with respect to the realty business on a schedule c profit or loss from business donald r fitch was a certified_public_accountant c p a in california he owned and operated an accounting practice he worked an average of about four hours each day in the accounting practice petitioners reported the income and expenses with respect to the accounting practice on a second schedule c apart from their respective businesses petitioners owned and managed eight rental properties they chose to keep their properties separate mrs fitch owned three of the eight properties and mr fitch owned five they each performed the day-to-day tasks relating to their respective rental properties although mr fitch occasionally helped mrs fitch with the advertising and repairs a caravan is typically a tour of newly listed properties designed for real_estate agents and brokers mr fitch was recovering from a brain aneurysm that he suffered in for two of her properties they reported the income and expenses with respect to the rental properties on a schedule e supplemental income and loss ii rule_155_computations on date respondent filed computations in connection with fitch i respondent’s computations respondent separately computed mrs and mr fitch’s self-employment_tax respondent determined that mrs fitch had net_income from self-employment with respect to the realty business of dollar_figure for dollar_figure for and dollar_figure for respondent computed mrs fitch’s self-employment_tax to be dollar_figure for dollar_figure for and dollar_figure for respondent determined that mr fitch had net losses from self-employment with respect to the accounting practice of dollar_figure for dollar_figure for and dollar_figure for respondent computed mr fitch’s self-employment_tax to be zero for each of the years in issue respondent added mrs fitch’s self- employment_tax and mr fitch’s self-employment_tax to arrive at petitioners’ self- employment_tax of dollar_figure for dollar_figure for and dollar_figure for petitioners also occasionally hired a contractor such as an engineer or an electrician to perform a technical task respondent also computed sec_6662 accuracy-related_penalties of dollar_figure for dollar_figure for and dollar_figure for on date petitioners filed computations in connection with fitch i and an objection to respondent’s computations petitioners’ computations petitioners combined the net_income with respect to the realty business with the net losses with respect to the accounting practice in computing their self- employment_tax petitioners determined that they had net losses from self- employment of dollar_figure for dollar_figure for and dollar_figure for petitioners computed their self-employment_tax to be zero for each of the years in issue on date respondent filed a response to petitioners’ computations respondent’s response in which respondent objected to petitioners’ computations and requested that the court enter a decision in accordance with respondent’s computations petitioners’ computations and respondent’s response set forth the parties’ arguments on the self-employment_tax issue neither party petitioners’ computations of their net losses from self-employment are shown in the following table year realty business net_income dollar_figure big_number big_number accounting practice net losses dollar_figure big_number big_number petitioners’ computations dollar_figure big_number big_number has raised an objection under rule c which prohibits raising new issues in a rule computation and we decide this issue on the basis of the current record i applicable law discussion sec_1401 imposes a tax on the self-employment_income of every individual s elf-employment income is generally defined as the net_earnings_from_self-employment derived by an individual sec_1402 the term net_earnings_from_self-employment is generally defined as the gross_income derived by an individual from any trade_or_business carried on by the individual less the deductions allowed by this subtitle ie subtitle a of title_26 which are attributable to the trade_or_business sec_1402 79_tc_985 in computing the gross_income derived by an individual from a trade_or_business if any of the income derived from the trade_or_business other than a trade_or_business carried on by a partnership is community_income under community_property_laws the gross_income and deductions attributable to the in fitch i petitioners conceded some of the expenses they reported on the schedule c related to the realty business thus increasing the net_income of the realty business and the self-employment_tax thereon trade_or_business are treated as the gross_income and deductions of the spouse carrying on the trade_or_business sec_1402 in smith v commissioner tcmemo_2011_82 slip op pincite we stated by way of illustration that if a wife runs a business that generates dollar_figure in gross_income then even if the dollar_figure is community_income it is treated as the gross_income of the wife not the husband in the calculation of the net_earnings_from_self-employment if the trade_or_business is jointly operated then the gross_income and deductions are treated as the gross_income and deductions of each spouse on the basis of their respective distributive shares of the gross_income and deductions sec_1402 if a married couple files a joint_return the self-employment_tax is computed separately for the husband and for the wife sec_6017 sec_1_6017-1 income_tax regs each spouse’s self-employment_tax liability is added to arrive at the couple’s total self-employment_tax liability sec_6017 sec_1_6017-1 income_tax regs the liability is joint_and_several sec_6013 sec_1_6017-1 income_tax regs provides in the case of a husband and wife filing a joint_return under sec_6013 the tax on self-employment_income is computed on the separate self-employment_income of each spouse and not on the aggregate of the two amounts the requirement of sec_6013 that in the case of a joint_return the tax is computed on the aggregate income of the spouses is not applicable with respect to the tax on self-employment_income ii parties’ arguments the parties agree that the net losses with respect to the accounting practice are attributable solely to mr fitch for self-employment_tax purposes their dispute centers on the proper treatment of the net_income with respect to the realty business petitioners principally argue that the net_income with respect to the realty business should be attributed solely to mr fitch because mrs fitch did not substantially manage and control the realty business they contend that mr fitch collaborated and contributed to the management and control of the realty business in a multitude of ways they rely upon sec_1402 and sec_1_1402_a_-8 income_tax regs as authority for the proposition that income derived from a business in a community_property_state is treated as that of the husband for self-employment_tax purposes unless the wife exercised substantially_all of the management and control of the business petitioners alternatively argue that the net_income with respect to the realty business should be attributed to each of them on the basis of their respective contributions to the realty business petitioners requested a hearing pursuant to rule b to determine their respective contributions to the realty business for the reasons expressed in this continued respondent argues that the realty business was operated solely by mrs fitch and thus the net_income therefrom must be attributed to her alone as to petitioners’ principal argument respondent argues that it rests upon outdated material respondent contends that sec_1402 was amended by the social_security protection act of sspa pub_l_no sec_425 sec_118 stat pincite which had become effective by the years in issue and that continued opinion we find that a hearing is not necessary to resolve the issue at hand before its amendment by the social_security protection act of sspa pub_l_no sec_425 sec_118 stat pincite sec_1402 provided if-- a any of the income derived from a trade_or_business other than a trade_or_business carried on by a partnership is community_income under community_property_laws applicable to such income all of the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business in which case all of such gross_income and deductions shall be treated as the gross_income and deductions of the wife the amendment to sec_1402 by the sspa became effective on date sec_1_1402_a_-8 income_tax regs had not been updated to reflect the amendment respondent further argues that in any event petitioners executed a prenuptial agreement opting out of california’s community_property_laws as to petitioners’ alternative argument respondent contends that t he record makes it abundantly clear that brenda fitch ran the realty business and hence the net_income therefrom is attributable solely to her sec_1_1402_a_-8 income_tax regs provides a in case of an individual --if any of the income derived by an individual from a trade_or_business other than a trade_or_business carried on by a partnership is community_income under community_property_laws applicable to such income all of the gross_income and the deductions attributable to such income shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business in which case all of such gross_income and deductions shall be treated as the gross_income and deductions of the wife for the purpose of this special rule the term management and control means management and control in fact not the management and control imputed to the husband under the community_property_laws for example a wife who operates a beauty parlor without any appreciable collaboration on the part of her husband will be considered as having substantially_all of the management and control of such business despite the provision of any community_property law vesting in the husband the right of management and control of community_property and the income and deductions attributable to the operation of such beauty parlor will be considered the income and deductions of the wife iii whose business we first determine who operated the realty business the record is replete with evidence of mrs fitch’s involvement in the realty business she was a licensed real_estate agent and a member of three professional real_estate organizations during the years in issue every morning she reviewed business emails new real_estate listings and buyer criteria for clients she showed properties to clients and went on caravans to view new properties that were listed with remax and although mr fitch was a c p a she also kept and maintained the realty business’ accounting_records on the other hand petitioners have not shown what involvement if any mr fitch had in the realty business petitioners argue that mr fitch designed and hosted its principal web site set up and maintained its quicken financial software and contact management system presented documents to various real_estate sellers and changed locks on various properties among other things however petitioners have not cited to any evidence of these activities in the record nor can we find any furthermore mr fitch testified that mrs fitch was the one who maintained the realty business’ quicken records for bank accounts we believe petitioners may have confused the realty business with their rental properties in heinbockel v commissioner tcmemo_2013_125 at we found that the income from a business called lydia’s world had to be attributed to lydia the taxpayer wife for self-employment_tax purposes in that case the record was replete with evidence of activities that lydia had performed with respect to lydia’s world and her testimony at trial was threaded throughout with references to lydia’s world as her business similarly in this case petitioners referred in their testimony to the realty business as mrs fitch’s business mr fitch testified that when he and mrs fitch dined together they would talk about her business emphasis added he further testified that she’s running her business as a real_estate_professional i’m running my business as a cpa emphasis added mrs fitch testified that i n terms of my software within my real_estate business every day i’m alerted to brand new listings that come on the market emphasis added on the basis of the foregoing we find that the realty business was not jointly operated we find that mrs fitch and not mr fitch operated the realty business contrary to petitioners’ assertions in their computations the fact that they discussed their respective businesses over meals does not establish that mr fitch played a role in operating the realty business iv self-employment_tax computation because mrs fitch operated the realty business the net_income therefrom must be attributed solely to her for self-employment_tax purposes see sec_1402 we need not address whether petitioners’ reliance on sec_1_1402_a_-8 income_tax regs in their principal argument is misplaced because under that regulation the net_income with respect to the realty business would also be treated as mrs fitch’s because she substantially managed and controlled the realty business we likewise need not address respondent’s argument that petitioners opted out of california’s community_property_laws petitioners must separately compute the self-employment_tax for mrs and mr fitch see sec_6017 sec_1_6017-1 income_tax regs they may not combine the net_income with respect to the realty business which is allocable to mrs fitch with the net losses with respect to the accounting practice which are allocable to mr fitch see sec_6017 sec_1_6017-1 income_tax regs in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit sec_1_1402_a_-8 income_tax regs closely follows the language of sec_1402 before its amendment by the sspa to reflect the foregoing decisions will be entered in accordance with respondent’s computations
